2022 IL App (2d) 210524-U
                               Nos. 2-21-0524 & 2-21-0525 cons.
                                Order filed September 28, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) Nos. 21-CC-12, 21-CC-13
                                       )
RAJ G. SHEKAR a/k/a Roger Shekar,      ) Honorable
                                       ) Daniel P. Guerin,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justice McLaren concurred in the judgment.
       Presiding Justice Brennan dissented.

                                            ORDER

¶1     Held: The trial court’s imposition of bond conditions, in combination with a prior
             administrative order preventing defendant from future filings without written
             approval of the presiding judge of the Du Page County Law Division, improperly
             enjoined him from filing pleadings in defense of his prosecution for indirect
             criminal contempt.

¶2     Defendant, Roger Shekar, was charged with indirect criminal contempt for alleged

violations of an administrative order prohibiting him from filing any new pleadings without

express written approval of the presiding judge of the Du Page County Law Division. Following

defendant’s arrest, the trial court imposed certain bond conditions in addition to the prohibitions
2022 IL App (2d) 210524-U


contained in the administrative order. Defendant subsequently attempted to file a pro se motion to

substitute judge as of right pursuant to 725 ILCS 5/114-5(a) and a petition to transfer venue.

Defendant’s attempts were denied, and he filed a notice of appeal leading to the matter before this

court. We vacate in part, and remand for further proceedings.

¶3                                     I. BACKGROUND

¶4     On February 26, 2021, the Du Page County trial court issued administrative order 21-8 that

found defendant had “filed a complaint on December 30, 2019, case number 19-L-1445, with said

complaint containing language that is patently offensive, harassing and not included for any proper

purpose[.]” The administrative order further found that defendant’s had “filed a complaint on

February 11, 2021, case number 21-L-184, with said complaint containing language that is patently

offensive, harassing and not included for any proper purpose[.]” As a result, the administrative

order found that “restraints must be imposed upon [defendant’s] ability to file any new civil cases

or any other documents relating to any currently pending cases in [Du Page County].” It was

ordered that defendant, on his own behalf or on the behalf of any other person or entity, be

“prohibited and enjoined from filing any new complaints or any other documents relating to any

currently pending cases in [Du Page County] without the express written approval of the Presiding

Judge of the Law Division.”

¶5     On May 20, 2021, the trial court entered an administrative order amending the February

26, 2021, order. The amended administrative order found that defendant had “sent emails to

employees of the Clerk of the Circuit Court that contain language that is patently offensive,

harassing and not included for any proper purpose[.]” The amended order, in addition to the

existing prohibitions of the February 26 order, “prohibited and enjoined [defendant] from sending

emails to any employee or staff member of the Circuit Clerk’s Office.” Defendant was ordered to



                                               -2-
2022 IL App (2d) 210524-U


“direct any email correspondence for the Circuit Clerk’s Office directly to the Clerk of the Circuit

Court, Candace Adams[.]”

¶6     On August 5, 2021, a misdemeanor complaint for indirect criminal contempt of court in

violation 720 ILCS 5/1-3 was filed against defendant under case number 21-CC-13. The complaint

alleged that defendant

               “[K]nowingly and without authority directly emailed Circuit Court Clerk

       Employee, Sarah Rose, directly in violation with [the amended administrative order], using

       language that was patently offensive, harassing, not included for any proper purpose, and

       specifically directed at Sarah Rose. In this email, he also included her home address and

       stated he would include her home address in papers filed in the Cook County Circuit

       Clerk’s Office, contrary to the form of the statute in such case made and provided and

       against the peace and dignity of the People of the State of Illinois.”

Also on August 5, 2021, an arrest warrant for defendant was issued by the trial court.

¶7     On August 9, 2021, the trial court issued an order quashing the arrest warrant issued on

case number 21-CC-13. However, the trial court then issued an arrest warrant for defendant on

case number 21-CC-12 for three counts of indirect criminal contempt based on three separate

emails sent by defendant in alleged violation of the amended administrative order. The new arrest

warrant, issued by Judge Michael Reidy, specified that the amount of defendant’s bond would be

set in court. Case number 21-CC-12 was then assigned to Judge Daniel Guerin.

¶8     On August 11, 2021, defendant was arrested and brought before Judge Guerin for a bond

hearing. At the hearing, the State indicated it would proceed on the three-count complaint for

indirect criminal contempt (21-CC-12) and would seek a sentence of up to 180 days in jail.

Defendant was not represented by an attorney at the bond hearing. The trial court advised



                                               -3-
2022 IL App (2d) 210524-U


defendant of his rights but informed defendant that he would have no right to a jury trial as the

State was seeking only 180 days of jail time for the three counts of indirect criminal contempt.

Defendant’s request to be released on his own recognizance was denied by the trial court. A public

defender was appointed for only the purpose of assisting defendant with the remainder of the bond

hearing. A $5000 bond (with ten percent to apply, $500) was ordered. As a condition of bond, the

trial court issued a “no contact order to include direct and indirect contact, including and through

email, social media or a third party” with “any employee [of the] Du Page County Clerk’s Office

until further order of court.”

¶9     Later, on August 11, 2021, defendant was again called before Judge Guerin following his

wife’s attempt to post the requisite $500 to secure his release. The attempt had failed due to an

error with the bond being entered on case 21-CC-13. The State indicated that it wished for the trial

court to enter a recognizance bond on case 21-CC-13 and further indicated that it would dismiss

21-CC-13 on August 13, 2021. The State then requested the trial court enter the conditional bond

order on case 21-CC-12. The trial court entered amended orders in each case number. Defendant’s

appointed public defender was discharged from the matter following the bond hearing, returning

his status to pro se. The trial court advised defendant that he should appear on August 13, 2021, to

raise his arguments concerning the underlying charges against him, but defendant asked for 30

days to obtain counsel. The matter was continued to September 28, 2021, and defendant was

admonished in open court that the conditions of bond requiring no contact with the clerk’s office

would remain in effect. Defendant indicated that he understood the conditions of the trial court’s

admonishment and he was released on bond after posting $500 on case number 21-CC-12.

¶ 10   On August 16, 2021, defendant attempted to file a motion for substitution of judge as of

right pursuant to 725 ILCS 5/114-5, as well as a petition to transfer of venue to Cook County.



                                               -4-
2022 IL App (2d) 210524-U


Defendant submitted the motion to substitute judge at 8:56 a.m. on August 16, 2021. At 10:05 a.m.

on August 16, an email was sent to defendant indicating that all filings had to be submitted to the

presiding judge of the Law Division, Judge Robert Kleeman, per administrative order 21-8, dated

July 6, 2021.1

¶ 11    On September 3, 2021, defendant filed a “motion seeking leave to file notice of appeal

before Robert Kleeman.” The motion recounted defendant’s inability to file his motion for

substitution of judge and petition to transfer venue. The September 3 motion additionally contained

a three-page “Notice of Appeal as of Right Pursuant to Rule 307(a)(1); and Pursuant to Rule 304.”

Defendant’s notice of appeal sought to challenge the bond condition that prevented his contact

with the circuit clerk as it prevented his ability to file documents in his own defense to the charges

of indirect criminal contempt. On September 8, 2021, the circuit clerk of Du Page County file-

stamped the notice of appeal in both cases 21-CC-12 and 21-CC-13 as the case numbers giving

rise to this appeal.

¶ 12    Defendant appeared pro se before Judge Guerin on September 28, 2021, whereupon he

informed the court that he had not yet obtained counsel. The State informed the trial court of

defendant’s pending appeal. The trial court appointed the Office of the State Appellate Defender

to represent defendant, and the case was continued pending the resolution of this appeal.

¶ 13    Defendant then timely filed this appeal.

¶ 14                                        II. ANALYSIS




        1
            The record presented to this court does not contain an amended administrative order dated

July 6, 2021. Defendant asserted through affidavit that he was unaware of any such order.




                                                 -5-
2022 IL App (2d) 210524-U


¶ 15   Before analyzing the issues raised by defendant in this appeal, we must first address the

State’s renewed objection to this court’s jurisdiction. The State renewed its objection to

defendant’s contention that jurisdiction lies in Rule 604(c) as he did not perfect his appeal by first

filing a written motion for relief in the trial court, and on appeal filed a formal brief instead of a

motion for review. See IL. S. Ct. R. 604(c)(1), (2) (eff. July 1, 2017).

¶ 16   Defendant’s appellate counsel filed its opening brief to this court on January 28, 2022.

Appellate counsel asserted that jurisdiction lies in this court pursuant to Article VI, Section 6, of

the Illinois Constitution, as well as Supreme Court Rules 603, 604(c), and 606. On March 10,

2022, the State filed a motion to dismiss defendant’s appeal for lack of jurisdiction, asserting that

defendant failed to perfect his appeal as required by Rule 604(c)(1). Defendant’s counsel filed an

objection to the State’s motion arguing that the amended administrative order, in combination with

the bond order forbidding defendant from any contact with the circuit clerk, made it impossible

for him to file a motion in the trial court as required by Rule 604(c). However, defendant argued,

his appellate brief, coupled with the record on appeal, contained all information that a verified

motion for review under Rule 604(c)(2) would require. This court denied the State’s motion to

dismiss.

¶ 17   As discussed above, the bond conditions defendant is challenging in this appeal forbid him

from filing any pleadings, including those related to his defense in the prosecution of indirect

criminal contempt. Had he attempted to file a Rule 604(c) motion in the trial court, he would have

been prevented from doing so, and potentially found to be in violation of the ordered bond

conditions.

¶ 18   Illinois Supreme Court Rule 604(c)(1) (eff. July 1, 2017) provides in pertinent part:




                                                -6-
2022 IL App (2d) 210524-U


               “Before conviction a defendant may appeal to the Appellate Court from an order

       *** denying *** bail or the conditions thereof. As a prerequisite to appeal the defendant

       shall first present to the trial court a written motion for the relief to be sought on appeal.

       The motion shall be verified by the defendant and shall state the following:

               (i) the defendant's financial condition;

               (ii) his *** residence addresses and employment history for the past 10 years;

               (iii) his *** occupation and the name and address of his *** employer, if he *** is

               employed, or his *** school, if he *** is in school;

               (iv) his *** family situation; and

               (v) any prior criminal record and any other relevant facts.”

At the August 11, 2021, bond hearing, defendant’s appointed counsel informed the trial court that

defendant

               “[D]oes live in Streamwood with his family, his wife and two kids, ages 18 and 20.

       His wife is a teacher by trade but unemployed during the pandemic. [Defendant] has also

       been unemployed and existing on unemployment insurance throughout the course of the

       pandemic. He is an engineer by training.

               His family is in debt. He doesn’t have much in his bank account that he would be

       able to post for bond. He thought it was about $25. He does have a car that is [an] older

       model but is paid off so he would be [able] to get back and forth to court. I am unaware of

       any history of failure to appear in court, so I don’t believe that would be an issue.”

Paragraph 12 of defendant’s motion to substitute judge as of right states that he “has no history of

any kind of a crime.” The conditions of defendant’s bond made any attempt to file a motion under




                                                -7-
2022 IL App (2d) 210524-U


Rule 604(c) in the trial court an act of futility. However, the information required by Rule 604(c)

was presented and known to the trial court.

¶ 19   Illinois Supreme Court Rule 604(c)(2) (eff. July 1, 2017) provides in pertinent part:

               “The appeal may be taken at any time before conviction by filing a verified motion

       for review in the Appellate Court. The motion for review shall be accompanied by a

       verified copy of the motion or answer filed in the trial court and shall state the following:

               (i) the court that entered the order;

               (ii) the date of the order;

               (iii) the crime or crimes charged;

               (iv) the amount and condition of bail;

               (v) the arguments supporting the motion; and

               (vi) the relief sought.

       No brief shall be filed. The motion shall be served upon the opposing party. The State may

       promptly file an answer.”

¶ 20   The most significant characteristic of Rule 604(c) “is the manner in which the record of

what transpired in the court below arrives in this court.” People v. Simmons, 2019 IL App (1st)

191253, ¶ 3. In a Rule 604(c) appeal, a reviewing court “must rely upon the limited materials listed

in the rule and provided by counsel, along with an uncertified transcript of the hearing on the

defendant's motion to set his bail. The rule does not otherwise address what, if any, materials from

the court below a party may provide or this court may consider.” Id.

¶ 21   This court was made aware that the present appeal concerned the conditions of a bond order

when we granted defendant’s motion for an extension of time to file his opening brief. Upon the

filing of that brief, this court and the State were made aware of all information required in a verified



                                                 -8-
2022 IL App (2d) 210524-U


motion for review under Rule 604(c)(2). Based on the unique nature of defendant’s bond

conditions that reduced the motion requirements of Rule 604(c) in the trial court to an act of futility,

we hold that this court has jurisdiction under Rule 604(c), and this court further continues to deny

the State’s request to dismiss this appeal on jurisdictional grounds.

¶ 22   The dissent cites to People v. Albitar, 374 Ill. App. 3d 718 (2007), to support the notion

that defendant’s failure to present to the trial court a written motion for the relief sought in this

appeal was a “prerequisite” to this court’s jurisdiction. However, the procedural posture of Albitar

is distinguishable from the case-at-bar.

¶ 23   In Albitar, the defendant in the underlying case had been arrested, charged, and convicted

of unlawful use of a weapon. Albitar, 374 Ill. App. 3d at 720. Subsequently, the defendant was

charged with murder, conspiracy to commit murder, conspiracy to commit armed robbery, and

conspiracy to commit aggravated kidnapping. Id. The trial court set bail for the defendant, 10% of

which was paid by his brother as surety on the defendant’s behalf. Sometime later, the Immigration

and Naturalization Service deported the defendant due to his conviction for unlawful use of a

weapon. Id. As a result, he failed to appear for subsequent proceedings related to the most-recent

slew of criminal charges, and the trial court issued a “no bail” arrest warrant for the defendant. Id.

¶ 24   The trial court ultimately entered a bond forfeiture before the defendant’s counsel filed a

motion for entry of cash refund to surety. Id. The motion alleged that because of the defendant’s

deportation, his brother and surety could not comply with the bond conditions. Id. The trial court

denied the motion and the defendant appealed. Id.

¶ 25   On appeal, the State sought dismissal for lack of jurisdiction under Rule 604(c), arguing

that the defendant’s brother and surety failed to comply with the Rule because he “simply filed a

brief” rather than “a verified motion for review.” Id. at 721. The Albitar court found jurisdiction



                                                 -9-
2022 IL App (2d) 210524-U


was warranted because the underlying bond forfeiture judgment “was civil rather than criminal in

nature,” and, thus, not subject to the requirements of Rule 604(c). Id. at 722. Additionally, the

court reasoned that Rule 604(c) was inapplicable because the bond forfeiture judgment order did

not “set, modify, revoke, deny, or refuse to modify bail or a condition thereof.” Id. The Albitar

court held that the bond forfeiture judgment on appeal qualified as a final and appealable order

over which it had appellate jurisdiction. Id. at 722-23.

¶ 26   Returning to the present appeal, the trial court’s bond conditions imposed an

unconstitutional conundrum on defendant not contemplated in Albitar or any other case dealing

with the prerequisites to appellate jurisdiction contemplated by Rule 604(c). Defendant in the

present case was actively defending against charges of indirect criminal contempt, a matter unlike

the civil-in-nature bond forfeiture at issue in Alibtar. The trial court’s bond conditions put in place

an unduly burdensome obstacle to defendant’s ability to appeal those conditions by prohibiting

him from filing any documents without permission. Our appellate jurisdiction cannot be hindered

by such an unconstitutional order, especially when the record presented for review fully apprised

this court of the nature of the issues presented.

¶ 27   Assuming arguendo that the dissent's interpretation is reasonable, we must interpret the

rule in such a way as to preserve its constitutionality. We have interpreted the rule to provide the

necessary procedural due process to appeal unreasonable conditions for bail in a criminal

proceeding. The majority’s position on jurisdiction preserves defendant’s right to procedural due

process in a criminal proceeding, a right that the judiciary cannot abridge.

¶ 28   Before concluding our review of this court’s jurisdiction over the matter, we must address

the dissent’s criticism of the majority’s assertion that requiring defendant to seek permission before

filing a motion to substitute judge as of right would amount to an exercise in futility. The dissent



                                                - 10 -
2022 IL App (2d) 210524-U


states that the record belies such a position because defendant could have “utilize[d] the email to

file the substitution-of-judge motion, as explicitly directed” after attempting to electronically file

his timely motion in contravention of the administrative order 21-8 and the imposed bond

conditions. Defendant could have done what the dissent suggests and await either approval or

denial from the Presiding Judge of the Law Division. However, as our forthcoming analysis will

illustrate, defendant could not be constitutionally prevented from filing documents in his own

defense against the charges of indirect criminal contempt. Once the State elected to charge him

with a criminal offense, the prohibitions of the administrative order and bond conditions could not

act to prevent him from exercising his rights under the sixth amendment to the United States

Constitution. Permission from the Presiding Judge of Du Page County’s Law Division cannot act

as an obstacle to that right, “explicitly directed” or otherwise.

¶ 29   We now move to defendant’s contentions in this appeal. Defendant contends that the bond

conditions ordered by the trial court on August 11, 2021, in combination with amended

administrative order 21-8, improperly enjoins him from filing pleadings in his defense to the

prosecution for indirect criminal contempt. Defendant argues that the bond conditions extend

beyond the amended administrative order and create an unconstitutional violation of his

fundamental right to defend himself against a criminal charge. Defendant requests that this court

modify the conditions of his bond to permit him to file pleadings in his defense, as he remains a

pro se defendant. Additionally, defendant requests that this court direct the underlying case to be

assigned to a different judge on remand to the trial court as his motion to substitute judge as of

right was timely filed on August 16, 2021. Finally, he requests this court to order that case 21-CC-

13 be dismissed due to its one count being duplicative of one of the three counts charged in case

21-CC-12.



                                                - 11 -
2022 IL App (2d) 210524-U


¶ 30   A trial court’s judgment as to setting bond and conditions of bond is generally reviewed

for an abuse of discretion. People v. Johnson, 2019 IL App (3d) 190582, ¶ 8. However, a trial court

must exercise its discretion within the bounds of the law. People v. Williams, 188 Ill. 2d 365, 369

(1999). Where a trial court’s exercise of discretion is frustrated by an erroneous rule of law, the

reviewing court must require the exercise of discretion consistent with the law. Williams, 188 Ill.

2d at 369. Further, where the question is one of law, the reviewing court determines it de novo. Id.

Here, because the issue is whether the trial court’s ordered conditions of bond created an

unconstitutional violation of defendant’s right to defend against a criminal charge, we apply de

novo review. See People v. Patel, 2020 IL App (2d) 190532, ¶ 22.

¶ 31   It is well established that the sixth amendment to the United States Constitution guarantees

a defendant in a criminal proceeding both the right to the assistance of counsel and the correlative

right to proceed without counsel. People v. Haynes, 174 Ill. 2d 204, 235 (1996) (citing Faretta v.

California, 422 U.S. 806, 833-34 (1975)). The right of self-representation is “as basic and

fundamental as [the] right to be represented by counsel.” Haynes, 174 Ill. 2d at 235 (quoting People

v. Nelson, 47 Ill. 2d 570, 574 (1971)).

¶ 32   An indirect criminal contempt proceeding is a separate and distinct proceeding from that

which underlies the contempt charge. Windy City Limousine Company LLC v. Milazzo, 2018 IL

App (1st) 162827, ¶ 46. A person charged with indirect criminal contempt is entitled to

constitutional protections and procedural rights to that of a criminal defendant. Id. “The protections

and rights include (1) being charged by a written petition, complaint, or information; (2) being

informed of the nature of the charges; (3) personal service; (4) the ability to file an answer; (5) a

public trial where he or she has the ability to present evidence, subpoena witnesses, and confront

and cross-examine witnesses; (6) the privilege against self-incrimination; (7) the presumption of



                                                - 12 -
2022 IL App (2d) 210524-U


innocence; and (8) the requirement of proof beyond a reasonable doubt.” Id. Additionally, the

defendant charged with indirect criminal contempt is entitled to a jury trial if the potential penalty

could exceed six months’ imprisonment or a $500 fine. Id.

¶ 33   Following the conclusion of the August 11, 2021, bond hearing, defendant was pro se and

representing himself in a proceeding for indirect criminal contempt as his appointed counsel was

only representing him for the limited purpose of that hearing. As a result, defendant was entitled

all constitutional protections and procedural rights that any criminal defendant should expect,

including the right to file a motion for substitution of judge as of right.

¶ 34   Section 114-5(a) of the Code of Criminal Procedure provides as follows:

               “Within 10 days after a cause involving only one defendant has been placed on the

       trial call of a judge the defendant may move the court in writing for a substitution of that

       judge on the ground that such judge is so prejudiced against him that he cannot receive a

       fair trial. Upon the filing of such a motion the court shall proceed no further in the cause

       but shall transfer it to another judge not named in the motion. The defendant may name

       only one judge as prejudiced, pursuant to this subsection; provided, however, that in a case

       in which the offense charged is a Class X felony or may be punished by death or life

       imprisonment, the defendant may name two judges as prejudiced.” 725 ILCS 5/114-5(a)

       (West 2020).

A substitution of judge as a matter of right is available to a defendant in a criminal contempt

proceeding. People v. Perez-Gonzalez, 2014 IL App (2d) 120946, ¶ 30. Thus, “[p]ursuant to the

statute, a defendant must be granted an automatic substitution of judge if the defendant meets the

following requirements: (1) the motion is made within 10 days after defendant's case is placed on

the judge's trial call; (2) the motion names only one judge unless the defendant is charged with a



                                                - 13 -
2022 IL App (2d) 210524-U


Class X felony, in which case he may name two judges; (3) the motion must be in writing; and (4)

the motion must allege the trial judge is so prejudiced against the defendant that the defendant

cannot receive a fair trial. In addition [the supreme] court has held that the motion must be made

before the trial judge makes a substantive ruling in the case.” Bangaly Estate of Sissoko v.

Baggiani, 2017 IL App (1st) 1524454, ¶ 53 (quoting People v. McDuffee, 187 Ill. 2d 481, 487-88

(1999)). “If the motion is made within 10 days after the cause has been placed on the judge’s call,

the named judge cannot proceed further and must transfer the case.” SKS & Associates, 2012 IL

App (1st) 103504, ¶ 21.

¶ 35   Defendant’s motion for substitution of judge was made within 10 days of Judge Guerin’s

assignment to the underlying case. His motion contained all the information required to grant a

substitution of judge.

¶ 36   As defendant remains pro se as of this writing, the bond order’s condition prohibiting him

from any contact with the Du Page County Circuit Clerk’s office creates an unconstitutional

violation to his right to defend himself against prosecution for indirect criminal contempt. As such,

we vacate the August 11, 2021, bond order and remand this matter to the trial court to modify

defendant’s bond conditions in a manner consistent with this disposition. Further, as defendant’s

attempt to file a motion to substitute judge as of right under section 114-5(a) of the Criminal Code

should have been allowed, we order that Judge Guerin be substituted on remand. As to defendant’s

request that this court order case 21-CC-13 to be dismissed, we decline to take any action as the

State has the discretion not only to decide what charges to bring, but to decide whether charges

should be dismissed. People v. Van Schoyck, 232 Ill. 2d 330, 339 (2009).

¶ 37                                    II. CONCLUSION




                                               - 14 -
2022 IL App (2d) 210524-U


¶ 38   For the reasons stated, we vacate the August 11, 2021, bond order entered in the circuit

court of Du Page County and remand the matter for further proceedings consistent with this

disposition.

¶ 39   Vacated in part, and remanded.

¶ 40   PRESIDING JUSTICE BRENNAN, dissenting:

¶ 41   I respectfully dissent on the basis that this appeal should be dismissed due to defendant’s

noncompliance with Rule 604(c)(1).

¶ 42   Initially, I question whether we even have jurisdiction to entertain defendant’s appeal of

his bail conditions given his noncompliance with Rule 604(c)(1).            Other than specifically

delineated exceptions set forth in our supreme court rules, this court lacks jurisdiction to entertain

appeals in criminal cases until the entry of a final judgment. Rule 604(c)(1) is the only rule which

establishes a right to review interlocutory bail orders, and it sets forth specific procedures for

invoking that right. Ill. S. Ct. R. 604(c)(1) (eff. July 1, 2017) (“appeal to the Appellate Court from

an order setting, modifying, revoking, denying, or refusing to modify bail or the conditions

thereof.”); Albitar, 374 Ill. App. 3d at 721.      These procedures include the straightforward

requirement that, “As a prerequisite to appeal the defendant shall first present to the trial court a

written motion for the relief to be sought on appeal.” (Emphasis added.) Ill. S. Ct. R. 604(c)(1)

(eff. July 1, 2017). Noting that Rule 604(c)(1)’s jurisdictional grant is an exception to the rule

otherwise conditioning jurisdiction on the entry of a final judgment, our sister court in Albitar

recognized in dicta that “this court does not have jurisdiction to review such an interlocutory order

when a defendant fails to follow the procedural requirements included in Rule 604(c).” Albitar,

374 Ill. App. 3d at 721. Here there is no question defendant did not file the prerequisite motion

with the trial court seeking relief related to the August 11, 2021, bail condition, “No contact of any



                                                - 15 -
2022 IL App (2d) 210524-U


kind with * * * ANY EMPLOYEE DUPAGE CO CLERK’S OFC until further order of court * *

* NO CONTACT ORDER TO INCLUDE DIRECT AND INDIRECT CONTACT, INCLUDING

THROUGH EMAIL[.]” Accordingly, the appeal should be dismissed.

¶ 43   Moreover, even if our jurisdiction is not contingent on the filing of the Rule 604(c)(1)

prerequisite motion, the failure to file the motion in the trial court should nevertheless result in

dismissal. See People v. Beaty, 351 Ill. App. 3d 717, 721 (2004) (dicta agreeing that bail orders

were only reviewable under the limited and clearly defined procedures set forth in Rule 604(c)).

The majority dispenses with Rule 604(c)(1)’s prerequisite that defendant “first present to the trial

court a written motion for the relief to be sought on appeal,” suggesting that requiring defendant

to do so would amount to an exercise in futility. This conclusion, however, is belied by the record.

Administrative Order 21-08, In the Matter of Roger Shekar, (Administrative Order) prohibits

defendant “from filing any new complaints or any other documents relating to any currently

pending cases *** without the express written approval of the Presiding Judge of the Law

Division.” It further orders that “[a]ll such requests shall be made via email to the Presiding Judge

of the Law Division.” The record contains various emails sent to the presiding judge of the Law

Division prior to the August 11, 2021, bail order, demonstrating that defendant was well aware of

the administrative order directing him to file all pleadings in pending cases with the presiding

judge of the Law Division. Moreover, when defendant electronically filed his timely motion to

substitute judge with the circuit court clerk’s office on August 16, 2021, in contravention of both

the Administrative Order and defendant’s bond conditions, he received an electronic response

notice several hours later rejecting his electronic filing and directing him that “[p]ursuant to

Administrative Order 21-08 ***[,] all filings must be submitted to the Presiding Judge of the Law

Division.” The notice also included the presiding judge’s email address.



                                               - 16 -
2022 IL App (2d) 210524-U


¶ 44   Defendant eschewed this direction, instead emailing the presiding judge of the Law

Division twice that day to complain that it was unfair to apply the administrative order to his

criminal case filings. What defendant did not do, however, was utilize the email to file the

substitution-of-judge motion, as explicitly directed. Nor did he utilize the email to file a motion

to reconsider his bail conditions as required by Rule 604(c)(1). Why defendant elected not to file

the latter motion is unknown. What is known, however, is that the majority engages in speculation

when it concludes that doing so would have been futile. Equally likely is that a motion to modify

defendant’s bail conditions, properly filed pursuant to the Administrative Order, would have been

considered by the trial court, potentially obviating the need for this interlocutory appeal—the

whole point, one supposes, for requiring the prerequisite motion in the first place. To this end, it

should be recalled that defendant initiated this very appeal by seeking leave to file his notice of

appeal from the presiding judge of the Law Division, after which it was file-stamped by the circuit

clerk of Du Page County.

¶ 45   Given defendant’s continued pattern of harassing the circuit court clerk’s office personnel,

it was entirely reasonable to place limitations on the manner in which he filed documents with the

clerk’s office. As the State notes, “The right to defend against a criminal charge is not synonymous

with unfettered access to the court system.” For the foregoing reasons, I would dismiss the appeal.




                                               - 17 -